Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event Reported) October 30, 2006 L & L INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-32505 91-2103949 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 130 Andover Park East, Suite 101, Seattle WA 98188 (Address of principal executive office) (Zip Code) Registrant's Telephone Number, Including Area Code (206) 264-8065 N/A (Former name or former address if changed since last report) Section 1  Registrants Business and Operations Item 1.01 Entry into a Material Definitive Agreement -Amendment. On October 30, 2006, the Registrant, L&L International Holdings, Inc. (the Company, L&L) purchased 60% of equity interest of a coal consolidating company, KMC (Kunming Biaoyu Industrial Boiler Co., Ltd). KMC is an industrial consolidator and marketer of coals in Yunnan Province, China. KMC is a 10 year old, private company, incorporated in Kunming City, China in 1996. KMC has approximately sixty (60) employees at the date of acquisition. The consideration of the acquisition is US$ 1,578,173, conducted through an exchange of the Companys common shares valued at US$ 3.25 per share with no cash involved. As a result of Chinas lack of energy, the KMC sales have been growing over approx. 40% in recent years. (See Summary of Two Year Historical Statements of Operations of KMC, for the year ended 08/31/2005 and 08/31/2006, below.) The KMC last year annual sales, prepared in accordance with the general accepted accounting principles of the United States, is approximately $8,831,854 for the past twelve-month ended on August 31, 2006. The most recent monthly sales in September and October of 2006 have also shown approx. 30% increases, based on the monthly sales of August 2006. KMC net profit after tax was approximately $593,972 for the year ended August 31, 2006. Its assets, liabilities and net equity were approximately $3,028,174, $397,886, and $2,630,288 respectively, as of August 31, 2006. See Item 9.01 for the financial statements of the past two years. At present, all the sales of KMC are made in 1 the China markets. Audited financial statements for the past two years will be provided when available. The total consideration of this acquisition of majority equity ownership of KMC is US$ 1 , 578,173, computed based on the book value of net equity of KMC of $2,630,288 as of August 31, 2006 (the date of valuation) agreed by both parties. The purchase price is to be paid by the Registrant, using additional 485,592 equity common shares valued at US$3.25 each share (the agreed price by both parties). The additional L&L common shares are to be issued within 15 days after the execution of the acquisition agreement. See Board Resolution on Exhibit A. After the acquisition, the Registrant intent to raise capital for KMC to expand and consolidate its operations to ensure continuing profits. See Exhibit B for the contract. After acquisition of KMCs 60% controlling shares, the Registrant plans to bring in the American accounting, and management know-how to streamline KMC existing operations, to bring the financial transparency, and to inject working capital to further expand KMC sales in China. With proper funding, it is estimated that the KMC sales can increase to US$ 25 millions per year in the future. The Registrant uses KMC as an entry-point into Chinas energy industry. L&L is to use its successful business model to introduce US energy related machinery and technology to further expand its sales and presence in the China energy markets. It is expected in the next 10 years, China is to invest estimated US$ 150 Billion on its energy related infrastructure, and machinery, to keep up with its economic growth. Section 2  Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets. The acquisition executed on October 30, 2006 has significant implications to the financial conditions of the Registrant, as the KMC acquisition materially increases L&Ls assets, liabilities and net equity by approximately $3,028,174, $397,886, and $2,630,288 respectively, as of October 30, 2006 (the date of acquisition). Please be noted that the purchase price of KMC agreed on October 30, 2006 represents the fair value of the carrying or books value of KMC as of August 31, 2006 (the date of evaluation). As the date of acquisition and the date of evaluation is different, the Registrant only included KMC revenue and expenses after the date of KMC acquisition on August 30, 2006. In addition, after acquiring KMC operations, we changed the KMC fiscal year to the fiscal year ended on April 30, in order to be consist with the Registrants fiscal year. The sources of funding used in this acquisition are detailed in the agreement. Please refer to Exhibit B, the acquisition and investment agreement, for more details. Item 2.02 Results of Operations and Financial Condition. FORWARD LOOKING STATEMENTS: The company makes written and oral statements from time to time regarding the business and prospects, such as projections of future performance, statements of management's plans and objectives, forecasts of market trends, and other matters that are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. Statements containing the words or phrases "will likely result," "are expected to," "will continue," "is anticipated," "estimates," "projects," "believes," "expects," "anticipates," "intends," "target," "goal," "plans," "objective," "should" or similar expressions, identify forward-looking statements, which may appear in documents, reports, filings with the Securities and Exchange Commission, news releases, written or oral presentations made by officers, or other representations made by the company to analysts, 2 stockholders, investors, news organizations and others, and discussions with management and other representatives of the Company. For such statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the private Securities Litigation Reform Act of 1995. Any forward-looking statement made by or on behalf of the Company speaks only as of the date on which such statement is made. The forward-looking statements are based upon assumptions that are sometimes based upon estimates, data, communications and other information from suppliers, government agencies and other sources that may be subject to revision. Except as required by law, the Company does not undertake any obligation to update or keep current either (i) any forward-looking statement to reflect events or circumstances arising after the date of such statement, or (ii) the important factors that could cause the future results to differ materially from historical results or trends, results anticipated or planned by the company, or which are reflected from time to time in any forward-looking statement which may be made by or on behalf of the Company. It is estimated with some degree of assurance, that if the acquisition of the new KMC is executed as planned, it would provide additional significant growth for the Registrant in the next few years, based on the assumptions listed below: (1). The Registrant would provide additional resources, including management skill, and US partner to increase the KMC continuing sales momentum in China. (2). The Registrant is to identify and introduce US coal excavating machinery companies, to improve the quality of Chinas drilling equipment in China. Summary of Two Year Historical Statements of Operations of KMC (Audited ) For Twelve Months Ended 8/31/2006 8/31/2005 Sales $8,831,854 $6,182,298 Cost of Goods Sold Gross Profit Operating Expenses Tax Provision - Net Profit $593,972 $381,338 Two Year Forecasts Of KMC For Twelve Months Ended 8/31/2007 8/31/2008 Sales $22,500,002 $32,508,000 Cost of Goods Sold Gross Profit Operating Expenses Tax Provision Net Profit $1,903,821 $3,734,594 3 Note (1): assuming approx. $2 million funding secured after execution of acquisition agreement and other business conditions are favorable. If funding and business environment can not secured, the forecasted sales and profit can not be reached. Please see the Pro-Forma financial statements at Section 9. Section 3  Securities and Trading Markets N/A Section 4  Matters related to Accountants and Financial Statements N/A Section 5  Corporate Governance and Management N/A Section 6  Asset-Backed Securities N/A Section 7 - Regulation FD N/A Section 8 - Other Events N/A Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. Financial Statements The audited financial statements of KMC for the years ended 8/31/2006 and 8/31/2005, was listed below as Exhibit D. In addition, to comply with the US GAAP, Chinese audited financial statements for the 2 years ended 8/31/2006, and 8/31/2005 were adjusted to meet the US GAAP standards and disclosed at Exhibit E. A more recent US audited financial statements of KMC is issued on August 14, 2007 (as an integral part of the financial statements of the Registrant for the year ended on April 30,2007) is filed as Form 10KSB on August 15,2007. Please refer to the Form 10KSB for details. 9.01 Audited Financial Statements of the Business Acquired (see Exhibit D): 4 KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) BALANCE SHEETS (Audited) As of 8/31/2006 As of 8/31/2005 ASSETS CURRENT ASSETS: Cash $136,446 $171,896 Accounts receivables, net 241,281 36,535 Other receivable, Prepayment and other assets 1,320,746 657,375 Inventory, net 1,311,782 906,739 Total current assets 3,010,255 1,772,545 Fixed asset, net 17,919 21,920 TOTAL ASSETS 3,028,174 1,794,465 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable 80,584 289,567 Trade deposit received 271,032 104,690 Tax payable 43,596 (11,844) Other payable 2,674 99,714 Total current liabilities 397,886 482,127 Total long term liabilities - - TOTAL LIABILITIES 397,886 482,127 STOCKHOLDER'S EQUITY: Paid-in capital 1,655,250 467,750 Retained Earning 975,038 844,588 Total stockholders' equity 2,630,288 1,312,338 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $3,028,174 $1,794,465 KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) STATEMENTS OF OPERATIONS (Audited) For the years ended 8/31/2006 and 8/31/2005 8/31/2006 8/31/2005 REVENUE $8,831,854 $6,182,298 COST OF GOODS SOLD 7,859,264 5,552,757 GROSS PROFIT 972,590 629,541 OPERATING COSTS AND EXPENSES: General and administrative expenses 315,436 210,279 Finance expense 63,207 37,924 Others (237) - Total operating expenses 378,406 248,203 Tax Provision 212 - Net Profit $593,972 $381,338 5 KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) STATEMENT OF CASH FLOWS (Audited) For the years ended 8/31/2006 and 8/31/2005 8/31/2006 8/31/2005 Cash Flows from Operating Activities Net income $593,972 $381,338 Depreciation 4,000 27,983 Accounts receivable (204,746) (36,535) Prepaid and other assets (663,371) (402,469) Inventory (405,042) (351,150) Accounts payable (208,983) 289,567 Trade Deposits 166,342 (223,790) Accrued liabilities and other liabilities (97,041) 99,714 Tax payable 55,440 (11,844) Net cash (used in)/provided by operating activities (759,429) (227,186) Cash Flows from Investing Activities Purchase of fixed/intangible assets - (44,257) Net cash (used in)/provided by investing activities - (44,257) Cash Flow from Financing Activities Capital injection 1,187,500 405,250 Profit distribution (463,521) - Net cash (used in)/provided by financing activities 723,979 405,250 Net Cash Changes for the year Cash, beginning of year Cash, end of year Notes: 1. The financial statements for the 2 years ended August 31, 2006 and August 31, 2005 are audited by a Chinese auditing firm as the entity is located in China, see Exhibit D. In addition, to comply with the US GAAP, the Chinese audited financial statements for the 2 years ended 8/31/2006, and 8/31/2005 were adjusted to meet the US GAAP standards and disclosed at Exhibit E. The audited financial statements of the periods would be filed as a 8-K amendment within 75 days of the acquisition agreement date, or an extension of the submission of the audited financial statements would be filed. 2. The figures of the statements include that of another small company, Fuyuan Baoxing Trade and Economic Co., Ltd (Baoxing), which is owned by the same owner of Biaoyu, Mr. Tony Li Hong-Yu. The Paid-in capital of Baoxing is US$ 405, 250. The total assets, liabilities and net equity as of August 31, 2006 are US$ 616,427, US$ 137,699 and US$ 478,728 respectively. 3. All products of Baoxing will be sold to KMC only. Thus, the total sales and cost of sales of KMC are adjusted to reflect the sales and cost of sales of Baoxing. Pro forma financial information is presented which should provide investors with information about the continuing impact of this particular KMC acquisition transaction by showing how it might have affected historical financial statements if the transaction had been consummated at an earlier time. 6 Such statements should assist investors in analyzing the future prospects of the registrant because they illustrate the possible scope of the change in the registrant's historical financial position and results of operations caused by the transaction. The following information related to the pro forma presentation is disclosed: 1) The transaction - L&L purchased majority (60%) KMC equity on 10/30/2006. 2) Two entities involved are: L&L and KMC. 3) Two periods for which the pro forma information is presented - for 6 months ended on 10/31/2006, and 12 months ended at 4/30/2006 with additional facts as follows . · Pro forma adjustments related to the pro forma condensed income statement are computed assuming the transaction was consummated at the beginning of the fiscal year presented and include adjustments which give effect to events that are (i) directly attributable to the transaction, (ii) expected to have a continuing impact on the registrant, and (iii) factually supportable. · L&L fiscal period ended on 4/30 while KMC fiscal ended on 8/31, there is a difference of over 93 days of two entities. The L&L P ro Forma presentation has brought up KMC income statement within 93 days of the registrant's most recent fiscal year end. This updating was accomplished by adding subsequent interim period results to the most recent fiscal year-end information and deducting the comparable preceding year interim period results when feasible. Pro Forma Financial Information is tabled as follows: L&L International Holdings, Inc. Pro Forma Condensed Statement of Income 6 Months Ended Oct 31, 2006 L&L KMC Pro Forma Pro Forma Historical Historical Adjustment L&L REVENUES $4,639,403 $3,849,972 $0 $8,489,375 COST OF GOODS SOLD 3,154,356 3,628,216 0 6,782,572 GROSS PROFIT 1,485,047 221,756 0 1,706,803 OPERATING COSTS AND EXPENSES: 853,064 0 0 853,064 INCOME BEFORE TAX & MI 631,983 221,756 0 853,739 LESS: TAX (100) 0 0 (100) LESS: MI (304,303) 0 (88,702) (393,005) NET INCOME Note 1: The Pro Forma Statement of Income combined 6 months of KMC income as if KMC was acquired in the beginning of the year May 1, 2006. Note 2: A pro forma (minority interest) adjustment reduced L&L pro forma net income by $88,702, to reflect L&L owns 60% of KMC equity. 7 L&L International Holdings, Inc. Pro Forma Condensed Statement of Income 12 Months Ended April 30, 2006 L&L KMC Pro Forma Pro Forma Historical Historical Adjustment L&L REVENUES $13,096,143 $7,948,669 $0 $21,044,812 COST OF GOODS SOLD 9,344,208 7,090,428 0 16,434,636 GROSS PROFIT 3,751,935 858,241 0 4,610,176 OPERATING COSTS AND EXPENSES: 2,253,190 335,005 0 2,588,195 INCOME BEFORE TAX & MI 1,498,745 523,236 0 2,021,981 LESS: TAX (200) (141) 0 (341) LESS: MI (951,585) 0 (209,294) (1,160,879) NET INCOME Note 1: The Pro Forma Statement of Income combined 12 months of KMC income as if KMC was acquired in the beginning of the year May 1, 2005. Note 2: A pro forma (minority interest) adjustment reduced L&L pro forma net income by $209,294 to reflect L&L owns 60% of KMC equity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. L & L INTERNATIONAL HOLDINGS, INC. Date: February 20, 2009 By: /S/ Dickson V. Lee, CPA Dickson V. Lee, CEO 8 Exhibit A  Historical Board Resolution L & L FINANCIAL HOLDINGS, INC.* Minutes of Board of Directors Meeting 1. CHAIRMAN OF THE MEETING: Mr. Dickson Lee was elected as the Chairperson of the Meeting. 2. NOTICE AND QUORUM: It was noted that due notice of the Meeting had been given to all the Directors and a quorum was presented. 3. BACKGROUND: To achieve its further growing objective, and to enter into the energy industry in China, the Company management has been working on KMC (Kunming Mine Company through acquisition of Kunming Biaoyu Industrial Boiler Co., Ltd). The Company plans to use L&L common share acquire 60% of KMC equity shares. 4. IT WAS RESOLVED THAT, Effective immediately, The Board authorizes CEO of the Company using his discretion, to enter a necessary acquiring contract with KMC for the benefits of the shareholders of the Company. 5. TERMINATION: There being no further business, the Chairperson declared the Meeting ended and it was noted that a quorum has been presented throughout the meeting /S/ Dickson Lee Chairperson of the Meeting October 18, 2006 * L&L name is changed to L&L International Holdings, Inc. 9 Exhibit B  Historical Acquisition and Investment Agreement Date: October 30, 2006 L & L FINANCIAL HOLDINGS, INC.* AND KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD. ACQUISITION AND INVESTMENT AGREEMENT 10 This acquisition and the investment agreement (hereafter refers to as agreement) is signed on October 30, 2006 by: Party A: L&L FINANCIAL HOLDINGS, INC. ("L&L")*, a Nevada corporation, with headquarters located at Suite# 1611, 720 3rd Ave, Seattle, WA 98104, USA. Party B: Kunming Biaoyu Industrial Boiler Co. Ltd. ("KMC"), a limited liability company in China. It is located at 2 nd Floor, Donghua Street Office, 19 Bailong Road, Kunming city, Yunnan Province, China. In view of the facts that: Party A is a financial company with operations in both US and Asia. It has been a US Securities and Exchange Commission Public Reporting Company. Party A submitted its application to the regulators for public trading of its common stock, and plans to raise capital in the US to continue developing profitable business in China. Party B is a limited liability company incorporated in Kunming, China. It has engaged in energy related, coal excavation and sales in Yunnan for 10 years. It has good understanding of the Yunnan energy markets, operational management, sales, and coal transportations. It has established long-term relationships with customers, thus provides a basis for expanding coal operations and sales. Monthly sales from July, 2006 to September, 2006 were 12,000 tons of coke per month, representing 30% of the total coke production in Yunnan Province. With additional capital, its monthly sales can reach 24,000 tons to achieve annual sales of 200 million RMB (approx. US$ 25 million) with a net profit margins of 15% or higher. Combining the strengths of both Party A and B, the multiplying effect can bring exceptional financial rewards. Thus, the terms of cooperation are formulated as follows: 1. Stock Exchange Making Party B become the jointly operating entity. By stock exchange of Party A and Party B, KMC is to become a jointly operating entity, thus to obtain the possible advantages within the scope of the national policies. Detailed Executions: Net assets valuation of Party B: With the mutual consent of Party A and party B, the net asset of Party B is RMB 21,042,304 as of August 31, 2006, approximately US$ 2,630,288 (using August 2006 average exchange rate: US$1 approx. RMB 8). Stock Exchange: Party A obtain 60% of Party Bs net asset (approx. RMB 12,625,000) using Party As common stocks. The stock price is based on the current selling price of Party A (US$ 3.25 / share, approx. RMB 26, using exchange rate of US$ 1 approx. RMB 8). This, Party A obtains 60% equity of Party B using 485,600 common shares of L&L at approx RMB 12,625,000. Implementation of the stock Exchange: Party A and Party B agreed within 15 days of signing this agreement, Party A is going to issue and register 485,600 shares of L&L common stock under the name of Party B, and hold by Party B. Party B will also confirm L&L ownership of 60% of Party B equity ownership, via a public notarization of shareholder resolution. Upon completion of the above steps, both Parties complete the stock exchanges, and own each others shares. 11 Establishing a Joint Venture: When the stock exchange is completed, KMC becomes a jointly owned entity by Party B and L&L. To ensure the jointly owned entity can grow rapidly as an established business, the company will use its original Chinese name: English name: KMC (SINO-AMERICA) LTD. 2. Establishing the Sino-America joint venture, injecting capital to expand operating volume. After execution of this agreement, Party A will introduce American accounting principles and systems, management skills, advanced technology to the jointly owned company. Meanwhile, Party A will raise capitals in US to help expanding business operations. When sufficient funds are raised, Party A and Party B are to register the entity in Kunming, as a China-American Joint Venture KMC (SINO-AMERICA) LTD." The company registered address is: Kunming City High-Tech Industrial Development Zone. - Implementations: 1) To be led by Party B with Party As full supports - to submit an application to the Yunnan Province Business Administration Bureau for a new " KMC (SINO-AMERICA) LTD.", at Kunming High-Tech Industrial Development Zone as a new Chinese-Foreign joint venture, to obtain the maximum benefits under the joint venture benefit policies stipulated by the national authorities. 2) The new joint venture Board of Directors is composed by seven members, four appointed by Party A, and three appointed by Party B. The legal person and Chairman of the Board of this new joint venture company will be appointed by Party A, and General Manager will be appointed by Party B. General Manager will be responsible for the daily operations, and reports to the Board of Directors. 3) The new joint venture's registered capital, based on Party Bs net asset agreed as of August 31, 2006, is US$2,630,288. Among this net capital amount, 40% owned by Party B, and 60% owned by Party A. It is also agreed that intangible asset of Party A and Party B will not be counted in this capital registration. 4) After the new joint venture is established, Party A, as the main stockholder, will inject working capitals to expand the operations of the new company. The amount of the working capital will not be less than the equity ownership percentage, which Party A holds in the joint venture (i.e. not less than US $ 1,578,000). The working capital injection made by Party A will not affect the ownership percentage held by both parties. 5) Time for the working capital contributed to the new company by Party A, will not be less than 3 years. To ensure the working capital is properly used in the joint venture, Financial Director of the joint venture company will be appointed by Party A. Six (6) month before the end of this working capital period, both Parties will discuss either to extend the time, or change the nature of this working capital. 6) Since the daily operations is to be responsible by the General Manager, appointed by Party B, Party B promises to reach the sales to a minimum of 24,000 tons of coke/month, and with a minimum rate of return on net equity of 15% within 6 months after Party A made the working capital injection. Party B also promises to achieve an annual growth of 25% every year. 7) Both Party A and Party B agree to keep a certain proportion of net profit as the fund for joint ventures further development. The details will be decided by the Board of Directors, based on the operating needs. 12 3. Declarations (1) When signing this agreement, Party A declares that: (a) Party A holds the rights, authorities and abilities to conclude and execute this agreement. This agreement become a legal and effective binding document and will be honored by Party A. (b) Party B has the priority to purchase the shareholding from Party A if Party A wants to sell its shareholding of Party B. (c) There are no adverse factors that will influence the companys operation, assets and financial status. The company is not engaged in any pending litigation. (d) Party A will notify all the important changes to Party B in writing promptly. (2) When signing this agreement, Party B declares that: (a) Party B holds the rights, authorities and abilities to conclude and execute this agreement. This agreement become a legal and effective binding document and will be honored by Party B. (b) Party B cannot sell, transfer, and exchange shares within one year when the shares registered under the name of Party B. Party B will notify Party A of any important changes in writing immediately. Party A has the priority to purchase the shareholding from Party B if Party B wants to sell its shareholding of Party A. The number of shares that Party B wants to sell cannot exceed 5% of the totally share it holds. (c) For signing of this Agreement, all documents in relation to the incorporation, changes, share structure, assets, liabilities, business licenses as provided by Party B to Party A are legitimate, complete and true. (d) There are no adverse factors that will influence the companys operation, assets and financial status. The company is not engaged in any pending litigation. (e) Within the effective date of this agreement, Party B is not to discuss or sign any document that will change the shareholdings, including sell, transfer, exchange of shares, etc. (f) Party A is to assign Chinese and/or American chartered accountants to audit Party B. (g) Party B agrees to provide true and fair financial statements to Party A monthly, quarterly and annually. Party A is to assign a representative to monitor the financial management operations of Party B. (h) Achieve the accomplishment according to the requirement in this agreement (Performance results are to be approved by Party Bs accountant). 13 4. Confidentiality Each party will obtain confidential information (files or other types of information) from each other when executing this agreement. The information will be sensitive and confidential to the involved parties businesses. During the process of shares acquisition, Party A and B has the obligation to ensure no business information is leaked out, and should not reveal any agreement terms to a third party. 5. Valuation and Compensation The transaction is consummated base on the net equity of KMC as of August 31, 2006, prepared under the US general accepted accounting principles, and agreed upon by both parties, KMC and the Registrant in the amount of $2,630,288. (1) Each party should abide by all the items in this agreement and should be held responsible for the accuracy and fairness of terms in this agreement. If any party breaches this agreement and causes damages (including monetary losses and expenses) to the other party, should compensate the other for the damage. (2) Limited liabilities: Both parties will not be liable for damage(s) if caused by accidental events, directly and indirectly, resulting in damage, operating losses, lost of profits, and possible future loss. In addition, both parties will not be responsible for anything not covered in this agreement. 6. Transfer the ownership Both parties cannot transfer the rights and obligations related to this agreement to any third party without the approval from each party. 7. Exemption The waiver of any term or condition contained in this agreement by any party shall not be construed as a waiver of a subsequent breach or failure of the same term or condition or a waiver of any other term or condition contained in this Agreement. 8. Headings The headings used in this agreement are for convenience only. It will not influence each partys rights and obligation described in this agreement. 9. Notification All related notifications, requirements, requisitions, information, and any transaction related to this agreement should be sent to the following address and should indicate whether it is being hand delivered or in registered mail. Date and time of receipt should be specified clearly. The Shenzhen office of L&L Financial Holdings, Inc.* Address: Suite# 2503, United Plaza, Fu Tian District, Shenzhen, Or fax to: (86) 755-82910389 14 10. Laws and Jurisdictions This agreement and its attachments will be governed by the law of Peoples Republic of China. This agreement is based on the Chinese version and is a legal binding and should be honored by all parties. In the event of any dispute related to this agreement, each party should mitigate the dispute through mediation. If the dispute cannot be resolved, then any party can present the dispute through legal proceedings. 11. Application If any section of this agreement is proven to be unable to execute, it should be revised and modified. If this situation occurs, other section of this agreement are still valid and effective. 12. The Entirety of the Agreement This agreement will be the final version. It replaces any oral and written agreement made previously, such as plans, agreement, negotiations, written documents, memorandum and letters related to this agreement. 13. Other Regulations When the new enterprise is established, Party A and B agree to terminate this agreement. Each party should hold a copy of this agreement. This agreement is a legal document and is enforceable by law. Any amendment of this agreement must be in writing and signed by each party. This agreement will become effective after being signed by each party or its legal representative or authorized representative. This agreement is signed by each party on the date indicated at the beginning of this agreement: Party A: L&L Financial Holdings, Inc. * Signed or stamped by legal representative or authorized representative: _/S/ authorized representative Party B: Kunming Biaoyu Industrial Boiler Co., Ltd. (KMC) Signed or stamped by legal representative or authorized representative: _/S/ authorized representative * L&L name is changed to L&L International Holdings, Inc. 15 Exhibit C  KMC Management Team and Owners The Current Management and Owners of KMC, as of February 20, 2009 1. Tony Li, Hong Yu, Mr. Li is the Founder, President, controlling owner, and Chairman of KMC Board of Directors. Tony started KMC and his career in the energy business in 1996. This is after he left as a graduate teaching assistant in the Geology Department, Kunming University of Science & Technology. He earned his Bachelor Engineering in Geology from Kunming University of Science & Technology in 1984. Tony was retained by the University, after completion of his bachelor degree and served for the University for 11 years. Tony is a shareholder of L&L International Holdings, Inc. since 2006. 2. Francis Zhang, Xiang-Hong Francis is a Director, minority shareholder, and VP of KMC since 2006. Mr. Zhang was president of Frontiersman Digital Printing Company and C&C Image Engineering Co. from 1996 to 2006. From 1990 to 1993 he was a graduate student at the California Institute of Technology, and University of California studying civil engineering as a scholar. Upon returning from the US, Francis served as a faculty members of Kunming University of Science & Technology. Between 1994 and 1995, both Francis and Tony Li, President of KMC, worked at the same University. Francis is a shareholder of L&L International Holdings, Inc. since 2006. 3. Mr. Hiu Tung Lai Mr. Lai is a Hong Kong citizen with extensive coal trading and operational experience in Yunnan, China. He is a Board Member of KMC, has excellent relationship with coal suppliers and plays a strategic role on KMC coal alliance with various steel mills. Mr. Lai is a shareholder of L&L International Holdings, Inc. since 2006. 4. Ms. Jane Lu, CPA Ms. Jan Lou is a CPA with 10 years of auditing and accounting experience with a large CPA firm and Sino-French joint venture in Yunnan, China. Jane is comptroller of L&L International Holdings, Incs mining operations, and serves as an internal auditor of KMC operations. Located in Kunming, Ms. Lou assists Seattle managers to plan, execute, and supervise KMC operations. Jane joined in KMC operations in 1/2009. 16 Exhibit D  Translation of two year Chinese Audit Report (Updated)* Kunming Yunmu Certified Public Accountants Co., Ltd. AUDIT REPORT* Yunmu Audit (2008) No. 231A To the shareholders of Kunming Biaoyu Industrial Boiler Co. Ltd (the KMC): We have audited the attached balance sheets of KMC as of August 31, 2006 and August 31, 2005, the related income statements and cash flows for the years ended as of August 31, 2006 and August 31, 2005, and a summary of significant accounting policies and other explanatory notes is also attached. 1. Managements Responsibility for the Financial Statements The management is responsible for the preparation and fair presentation of these financial statements in accordance with the Accounting Standards for Business Enterprises of China.
